 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     CORY DAVID LATOUR,                            Case No. 1:17-cv-01609-JDP
12                        Plaintiff,                 FINDINGS AND RECOMMENDATIONS
                                                     THAT THE COURT DISMISS THE CASE
13            v.                                     FOR PLAINTIFF’S FAILURES TO
14                                                   PROSECUTE, TO STATE A CLAIM, AND
       DAVE DAVEY, et al.,
                                                     TO COMPLY WITH COURT ORDERS
15                        Defendants.
                                                     FOURTEEN-DAY DEADLINE
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
19   under 42 U.S.C. § 1983. On July 27, 2019, the court screened the complaint and concluded that
20   plaintiff had stated no cognizable claim. ECF No. 8. The court required plaintiff, within thirty
21   days, to file a first amended complaint curing the deficiencies identified by the court. Id.
22   Plaintiff did not respond within the prescribed period, thereby disobeying the court’s order. After
23   the allotted time had expired, plaintiff moved for an extension to file his first amended complaint.
24   ECF No. 10. Plaintiff was given an extension to file an amended complaint. ECF No. 13.
25   Plaintiff did not respond within the prescribed period, thereby disobeying another court order.
26   After the allotted time had expired, plaintiff moved for another extension to file his first amended
27   complaint. ECF No. 14.
28
                                                        1
 1           The court may dismiss a case brought by a prisoner seeking relief against a governmental

 2   entity or officer or employee of a governmental entity for plaintiff’s failure to state a claim. See

 3   28 U.S.C. § 1915A(a). Here, the court found that plaintiff failed to state a claim, ECF No. 8, so

 4   the case may be dismissed on this basis.

 5           The court may also dismiss a case for plaintiff’s failure to prosecute or to comply with a

 6   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

 7   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has duties

 8   to resolve disputes expeditiously and to avoid needless burden for the parties. See

 9   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

10           In considering whether to dismiss the case for failure to prosecute, a court ordinarily

11   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

12   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

13   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

14   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

15   F.2d 1421, 1423 (9th Cir.1986)). These heuristic factors merely guide the court’s inquiry; they

16   are not conditions precedent for dismissal. See In re Phenylpropanolamine (PPA) Products

17   Liability Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

18           “The public’s interest in expeditious resolution of litigation always favors dismissal.”

19   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. California

20   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this factor weighs in favor of
21   dismissal.

22           Turning to the risk of prejudice, pendency of a lawsuit, on its own, is not sufficiently

23   prejudicial to warrant dismissal. Id. (citing Yourish, 191 F.3d at 991). However, delay inherently

24   increases the risk that witnesses’ memories will fade and evidence will become stale, id. at 643,

25   and it is plaintiff’s failure to prosecute this case that is causing delay. Therefore, the third factor

26   weighs in favor of dismissal.
27           As for the availability of lesser sanctions, at this stage in the proceedings there is little

28   available to the court that would constitute a satisfactory lesser sanction while protecting the court
                                                          2
 1   from further unnecessary expenditure of its scarce resources. Monetary sanctions are of little use,

 2   considering plaintiff’s incarceration and in forma pauperis status, and—given the stage of these

 3   proceedings—the preclusion of evidence or witnesses is not available. While dismissal is a harsh

 4   sanction, the court has already found that plaintiff’s complaint failed to state a claim.

 5            Finally, because public policy favors disposition on the merits, this factor weighs against

 6   dismissal. Id.

 7            After weighing the factors, including the court’s need to manage its docket, the court finds

 8   that dismissal is appropriate. The court will recommend dismissal without prejudice.

 9            Findings and Recommendations

10            The court recommends

11                1. that the case be dismissed without prejudice for plaintiff’s failures to state a claim,

12                    to prosecute, and to comply with court orders, and

13                2. that the motion for an extension, ECF No. 14, be denied as moot.

14            The undersigned submits these findings and recommendations to the U.S. district judge

15   presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen

16   days of the service of the findings and recommendations, the parties may file written objections to

17   the findings and recommendations with the court and serve a copy on all parties. The document

18   containing the objections must be captioned “Objections to Magistrate Judge’s Findings and

19   Recommendations.” The presiding district judge will then review the findings and

20   recommendations under 28 U.S.C. § 636(b)(1)(C).
21
     IT IS SO ORDERED.
22

23
     Dated:      June 11, 2019
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27   No. 204
28
                                                         3
